Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division
Natalya Zvereva,

(OI File No.: H-11-40211-9),
Petitioner
Vv.
The Inspector General.
Docket No. C-13-228
ALJ Ruling No. 2013-05

Date: March 5, 2013

ORDER OF DISMISSAL

I dismiss Petitioner’s untimely request for hearing. See 42 C.F.R. § 1005.2(e)(1).

I. Background

By

letter dated August 31, 2011, the Office of the Inspector General (I.G.) for the

Department of Health and Human Services notified Petitioner that she was being

eXc.

luded from participation in the Medicare and Medicaid programs, as well as other

Federal health care programs defined in 42 U.S.C. § 1320a-7b(f). The exclusion notice
indicated that the basis for the exclusion was due to her conviction in the Superior Court
of California, County of Los Angeles of a criminal offense related to the delivery of an
item or service under the Medicare or a State health care program, including the

per:

‘ormance of management or administrative services relating to the delivery of items or

services under any such program. The exclusion notice further stated that the exclusion
would become effective 20 days from the date of the letter.

On
wit

December 18, 2012, Petitioner, represented by counsel, filed a request for hearing

the Departmental Appeals Board, Civil Remedies Division. On January 3, 2013, I
issued an Order to Show Cause directing the Petitioner to show cause why her request for
hearing should not be dismissed on the basis that it fails to raise an issue that is within my
jurisdiction to adjudicate. See 42 C.F.R. § 1005.2(e)(4). Further, I directed Petitioner to
show cause why her request for hearing should not be dismissed because it was not
timely filed. See 42 C.F.R. §§ 1005.2(c) and (e)(1). Petitioner filed a timely response (P.
Resp.), which included a Declaration of Alaleh Kamran (Petitioner’s counsel), and
exhibits A and B. I granted the I.G. an opportunity to reply to Petitioner’s response,
which the LG. did on February 11, 2013.

IL. Discussion

The issues before me are whether Petitioner’s request for hearing was timely filed and
whether the request raises an issue that is within my jurisdiction to adjudicate. Because
Petitioner neither argues that she did not receive the I.G.’s exclusion notice letter nor
denies that her appeal was filed more than a year after the filing deadline, I find
Petitioner’s request for hearing was untimely filed. I do not dismiss the request for
hearing based on a failure to raise an issue over which I have jurisdiction because
Petitioner did so in response to the Order to Show Cause and I will treat that as an
amendment of the request for hearing.

Section 1128(a) of the Social Security Act requires the exclusion from participation in
Medicare, Medicaid and other Federal health care programs of any individual or entity
convicted of certain classes of criminal offenses. 42 U.S.C. § 1320a-7(a). If the I.G.
determines that a conviction constitutes a proper basis for exclusion, he must send notice
of the decision to exclude to the affected individual or entity. 42 U.S.C. § 1320a-7(c);
42 C.F.R. § 1001.2002(a). The exclusion notice must include information on the appeal
rights of the excluded party. 42 C.F.R. § 1001.2002(a)(6).

The regulations provide that an excluded individual has 60 days from the receipt of the
notice of exclusion to file a request for a hearing. 42 C.F.R. §§ 1001.2007(b), 1005.2(c).
The regulations further provide that “the date of receipt of the notice letter [is] presumed
to be five days after the date of such notice unless there is a reasonable showing to the
contrary.” 42 C.F.R. § 1005.2(c). The regulations do not provide an administrative law
judge with the authority to extend the 60-day filing deadline, but only allow a petitioner
to make a “reasonable showing” to rebut the presumption that he or she received the
exclusion notice more than five days after the date of the notice. Jd. If the request for
hearing is untimely filed, the regulations require an administrative law judge to dismiss
the request for hearing. 42 C.F.R. § 1005.2(e)(1).

In this case, Petitioner does not assert that she did not receive the exclusion notice or that
she did not receive the notice within the five-day delivery period presumed by the
regulations. The exclusion notice indicates that the I.G. sent it to Petitioner’s address on
August 31, 2011, and that a copy was sent to Petitioner’s then counsel, Robert Yousefian,
Esquire. Request for Hearing, Notice Letter at 3, 4. The L.G.’s notice of intent to exclude
and a debarment notice from the Office of Personnel Management were also sent to
Petitioner at the same address stated in the I.G.’s exclusion notice. Request for Hearing,
Supporting Documents at 3, 4. Petitioner does not contend that she received any of the
notices in an untimely manner. In addition, the exclusion notice expressly notified
Petitioner that if she disagreed with the action, then she could request a hearing before an
administrative law judge and that “such request must be made in writing within 60 days
of your receiving the OIG’s letter of exclusion ... .” Request for Hearing, Notice Letter
at 5. Accordingly, Petitioner has made no reasonable showing that she did not receive
the notice within the presumed five days of the date on the exclusion notice. Rather,
Petitioner appears to have only decided to seek review of the I.G.’s exclusion following
the post-conviction dismissal of her criminal plea. P. Resp. at 2. Therefore, based on the
date of the I.G.’s exclusion notice and the regulatory presumption of receipt within five
days of that date, Petitioner’s request for hearing was due on November 4, 2011.
However, Petitioner’s request for hearing was not filed until December 18, 2012, more
than a year after the filing deadline.

Petitioner contends in her response to my Order to Show Cause that her former counsel
failed to request the hearing and, for that reason, Petitioner should now be able to file an
untimely request. P. Resp. at 2-3. Petitioner’s argument is an attempt to show good
cause for a late filing of the request. However, as previously stated, the regulations do
not provide a good cause exception to the requirement that Petitioner file a timely request
for hearing, see 42 C.F.R. §§ 1001.2007(b), 1005.2(b), and an administrative law judge
must follow federal regulations, such as 42 C.F.R. § 1005.2(e)(1), which mandates
dismissal of an untimely request for hearing. See 42 C.F.R. § 1005.4(c)(1). Further, even
if Petitioner could obtain relief by showing good cause for untimely filing, the negligence
of counsel cannot provide such a basis. See Link v. Wabash Railroad Co., 370 U.S. 626,
633-34 (1962) (finding that there is no merit to the argument that dismissal of petitioner’s
claim because of his counsel’s unexcused conduct imposes an unjust penalty on
petitioner). Accordingly, I must dismiss the Petitioner’s hearing request as untimely.

The Order to Show Cause also directed Petitioner to show why Petitioner’s hearing
request should not be dismissed for failure to raise an issue that may be properly
addressed at a hearing. Petitioner’s request for hearing did not state any facts or law
related to the I.G.’s decision to exclude with which Petitioner disagreed. See 42 C.F.R.

§ 1005.2(d). However, in her response to the Order to Show Cause, Petitioner states that
the exclusion under 42 U.S.C. § 1320a-7(a)(1) is erroneous and argues that she should
instead have been subject to a permissive exclusion under 42 U.S.C. § 1320a-7(b)(1)(A).
Although I have no authority to review the I.G.’s discretionary decision related to the
imposition of a permissive exclusion, see 42 C.F.R. § 1005.4(c)(5), I do have jurisdiction
to adjudicate a dispute as to whether the stated basis for an exclusion exists. 42 C.F.R.

§ 1001.2007(a)(1)(i). Accordingly, I find that Petitioner raised an issue that may be
properly addressed at hearing and do not dismiss Petitioner’s request for hearing pursuant
to 42 C.F.R. § 1005.2(e)(4).

III. Conclusion

Petitioner did not timely request a hearing and, therefore, Petitioner’s request for hearing
must be dismissed pursuant to 42 C.F.R. § 1005.2(e)(1).

It is so ordered.

/s/
Scott Anderson
Administrative Law Judge

